DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, please replace “the catalyst” with “a catalyst”.  

Claim 1 is objected to because of the following informalities:  In line 7, please replace “and mixtures” with “or mixtures” and replace “atom and” with “atom or”.  

Claim 1 is objected to because of the following informalities:  In line 16, please replace “and C6-10” with “or C6-10”.  

Claim 1 is objected to because of the following informalities:  In line 17, please replace “an aluminum compound” with “a second aluminum compound” since the term “a first aluminum compound” is recited in line 10.  Additionally, there would be proper antecedent basis for the same term in claim 8.    

Claim 1 is objected to because of the following informalities:  In line 20, delete “(for example 0.05 at PE2 now)”.  

Claim 1 is objected to because of the following informalities:  In line 20, please replace “halide” with “chloride”.  

Claim 1 is objected to because of the following informalities:  In line 22, please replace “the ratio of reactive chloride” with “a molar ratio of chloride” so that terminology is consistent with that recited on page 9, line 4 (section m).  

Claim 1 is objected to because of the following informalities:  In line 24, please replace “the activity” with “an activity”.  

Claim 1 is objected to because of the following informalities:  In line 25, please replace “a base line” with “an activity baseline” so that terminology is consistent with that recited on page 9, line 2 (section l).  

Claim 1 is objected to because of the following informalities:  In line 26, please replace “the standard” with “a standard”.  

Claim 1 is objected to because of the following informalities:  In line 26, please replace “reactivity base line” with “activity baseline”.  

Claim 1 is objected to because of the following informalities:  In line 27, please replace “the average” with “an average”.  

Claim 1 is objected to because of the following informalities:  On page 9, line 1, please insert “activity” prior to “baseline”. 

Claim 1 is objected to because of the following informalities:  On page 9, line 6, please replace “reactivity” with “activity”.

Claim 1 is objected to because of the following informalities:  On page 9, line 6, please replace “the new” with “a new”.

Claim 1 is objected to because of the following informalities:  On page 9, line 7, please replace “ratio” with “for a period of time of” so that terminology is consistent with that recited on page 8, line 24.

Claim 1 is objected to because of the following informalities:  On page 9, line 8, please replace “reactivity is seen at the” with “activity is observed at a”.

Claim 1 is objected to because of the following informalities:  On page 9, line 8, please insert “of molar ratio of chloride to magnesium” after “value”.

Claim 1 is objected to because of the following informalities:  On page 9, line 8, please replace “return to the” with “return to a”.

Claim 1 is objected to because of the following informalities:  On page 9, line 9, please replace “the chloride” with “molar ratio of chloride”.


Claim 1 is objected to because of the following informalities:  On page 9, line 9, delete “ratio”.

Claim 1 is objected to because of the following informalities:  On page 9, line 10, please insert “molar ratio of” prior to “chloride”.

Claim 1 is objected to because of the following informalities:  On page 9, line 10, delete “ratio”.

Claim 1 is objected to because of the following informalities:  On page 9, line 11, please insert “and” between “reactor” and “at each”.

Claim 1 is objected to because of the following informalities:  On page 9, line 12, please replace “reactivity” with “activity”.

Claim 1 is objected to because of the following informalities:  On page 9, line 12, please insert “a period of time of” prior to “not less than”.

Claim 1 is objected to because of the following informalities:  On page 9, line 12, please replace “seen” with “observed”.

Claim 1 is objected to because of the following informalities:  On page 9, line 14, please replace “seen” with “observed”.

Claim 1 is objected to because of the following informalities:  On page 9, line 14, delete “a” which appears prior to “further”.

Claim 1 is objected to because of the following informalities:  On page 9, line 16, please insert “and” between “reactor” and “monitor”.   

Claim 1 is objected to because of the following informalities:  On page 9, line 17, please replace “reactivity at the” with “activity at a”.



Claim 1 is objected to because of the following informalities:  On page 9, line 17, please insert “a period of time of” prior to “not”.

Claim 1 is objected to because of the following informalities:  On page 9, line 21, please replace “reactivity at the” with “activity at a”.

Claim 1 is objected to because of the following informalities:  On page 9, line 22, please replace “halide” with “chloride”.

Claim 1 is objected to because of the following informalities:  On page 9, line 22, delete “ratio”.

Claim 1 is objected to because of the following informalities:  On page 9, line 22, please insert “a period of time of” prior to “not”.

Claim 1 is objected to because of the following informalities:  A claim must comprise a single sentence with one period mark at the end of claim.  On page 9, line 22, the period mark breaks claim 1 into two separate sentences.

Claim 1 is objected to because of the following informalities:  On page 9, line 23, please replace “seen” with “observed”.

Claim 1 is objected to because of the following informalities:  On page 9, line 23, please replace “the preceding” with “a preceding”.

Claim 1 is objected to because of the following informalities:  On page 9, line 24, please replace “the halide” with “molar ratio of chloride”.

Claim 1 is objected to because of the following informalities:  On page 9, line 24, delete “ratio”.

Claim 1 is objected to because of the following informalities:  On page 9, line 25, delete “step”.


Claim 1 is objected to because of the following informalities:  On page 9, line 25, please replace “in the monitored” with “of the activity baseline” so that terminology is consistent with that recited on page 9, line 1.  

Claim 1 is objected to because of the following informalities:  On page 9, line 26, delete “reactivity”.

Claim 2 is objected to because of the following informalities:  In line 1, delete “the” which precedes “readings”.

Claim 3 is objected to because of the following informalities:  In line 1, please replace “reactivity” with “activity”.

Claim 3 is objected to because of the following informalities:  In line 2, delete “the” which precedes “reactor”.

Claim 4 is objected to because of the following informalities:  Delete the comma that appears after “titanium”.

Claim 6 is objected to because of the following informalities:  In line 2, please replace “and diethyl” with “or diethyl”.

Claim 7 is objected to because of the following informalities:  In line 1, please replace “reactive halide” with “alkyl chloride”.

Claim 9 is objected to because of the following informalities:  In line 2, please replace “base line” with “activity baseline”.

Claim 11 is objected to because of the following informalities:  In line 2, please replace “proximate to the” with “proximally to an”.

Claim 12 is objected to because of the following informalities:  In line 2, please replace “calculations are done” with “calculation is performed”.
      

Claim 13 is objected to because of the following informalities:  In line 2, please replace “done” with “performed”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Based on the preamble of dependent claims, claim 1 appears to be drawn to a process, however, claim fails to delineate a particular process by reciting the word “process” and by reciting at least one action step.  Grammatically, claim 1 contains a prepositional phrase (lines 1-21) and verb phrase (lines 22+) wherein steps j) through r) recite a series of directions written in the imperative mood instead of action steps written in the indicative mood.      
 	Since claim 1 does not set forth any steps involved in a process, it is unclear what process applicant is intending to encompass.  
Dependent claims 2-13 are subsumed under the rejection.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Subscript d in the formula pertaining to the first aluminum compound has not been defined.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In line 20, the molar ratio of Al1:Ti cannot be 0.00:1 since claimed catalyst necessarily contains the first aluminum compound Al1R2dX3-d.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim describes determining a standard deviation of an activity baseline that is less than 1 % of an average value.  It is unclear to what parameter the average value pertains.  

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “step e)” on page 9, line 14.
 
Claims 10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the ethylene conversion” in line 1 of claim 10.  Furthermore, claim 10 lacks nexus with the subject of claim 1.  Dependent claim 12 is subsumed under the rejection.    

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the ethylene conversion” in line 1 of claim 13.  Furthermore, claim lacks nexus with the subject of claim 1.  Dependent claim 13 is subsumed under the rejection    

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the calculations”.  



Conclusion
Subject of claims appears patentably distinct over Jaber et al. (US 6,339,036).  Claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  See paragraph 56, supra.  It is recommended that Applicant writes a new independent process claim 14 containing corrections to obviate claim objections and to overcome other claim rejections under 35 U.S.C. 112(b).  Dependency of claims 2-13 may be changed to depend from claim 14.  Preferably, claims 2-13 should be written as new dependent claims 15-26 so that claim structure follows sequential numerical order.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
February 22, 2021